Citation Nr: 1422383	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-14 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a left ankle disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1967 to July 1971, with service in the Republic of Vietnam.

This matter comes on appeal before the Board of Veterans Appeals (Board) from a 2014 determination by the Department of Veterans Affairs from the Appeals Management Center (AMC), located in Washington, District of Columbia (DC). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2013, the Board issued a decision that reopened previously disallowed claims for service connection for a bilateral knee disability, a neck disability, and residuals of a head injury.  The reopened claims were remanded to the AOJ for further development.  The development requested by the Board ultimately led to the AOJ issuing a rating decision in April 2014 granting service connection for each of these claimed disabilities.  

Nevertheless, the AOJ initiated development for a claim of entitlement to service connection for left ankle disorder (apparently this action was undertaken based on a clerical error in the order portion of a November 2013 Board remand).  The AOJ initially adjudicated the claim in an April 2014 supplemental statement of the case (SSOC).  The April 2014 SSOC is an original determination in this case.  Subsequently, the Veteran responded to the SSOC by submitting a May 2014 requesting expedited processing.  Thus, it appears that the Veteran was in disagreement with the action and requested appellate consideration of that decision.  The Board will accept this correspondence as an expression of his desire to initiate an appeal to the 2014 denial of the claim.  See 38 C.F.R. § 20.201 (2013).  Under the circumstances, the Board has no discretion and is obliged to remand the issue for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 270-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

Issue a SOC with respect to the Veteran's claim seeking entitlement to service connection for left ankle disorder. The Veteran, as well as his representative, should be informed of the period of time within which he must file a Substantive Appeal to perfect his appeal to the Board concerning this issue.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



